Citation Nr: 1722103	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-00 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2012; a statement of the case was issued in December 2012; and a substantive appeal was received in December 2012.   

The Veteran presented testimony at a Board hearing in December 2016.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDING OF FACT

The evidence shows that the Veteran's current bilateral hearing loss for 
VA purposes is the result of active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board, there will be no discussion of VA's duty to notify or assist.  


Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 
90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

Where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

At the Veteran's December 2016 Board hearing, he testified that his specialty in the military was heavy weapons in the armored cavalry unit.  He stated that he used anti-tank guns, shoulder fire, heavy mortars, etc.  He stated that he had to qualify with the M14, the 3.5 rocket launcher, the 106 recoilless rifle, 50-caliber machine guns, 81 mm medium mortars, and 4.2 heavy mortars.  He stated that when you fire the 106 recoilless rifle, "you'd lose your hearing...most the rest of the day."  He submitted photographs of people with their fingers in their ears while firing the 4.2 mortar (VBMS, 11/29/12).  He stated that he noticed problems with his hearings 2/3 of the way through his tour in Germany.  He stated that post service, he had to leave the Fire Department because he failed a hearing test.  

Service treatment records reflect that the Veteran's May 1964 entrance examination reflects pure tone thresholds as follows:





HERTZ


500
1000
2000
3000
4000
RIGHT
0
0
-5
NR
5
LEFT
0
0
-5
NR
15

The Veteran's August 1967 separation examination reflects pure tone thresholds as follows:





HERTZ


500
1000
2000
3000
4000
RIGHT
-10
-5
0
NR
15
LEFT
-5
-5
20
NR
20

The Veteran submitted an August 2010 correspondence from Dr. E.S. of Head and Neck Surgical Associates.  Dr. E.S. examined the Veteran in August 2010.  He noted that the Veteran served in the military from 1964 to 1967; and that he had normal hearing on entrance examination and upon separation.  The Veteran reported that two months after service, he was working for the police department and firing weapons periodically to maintain qualification.  He reported that he did not use ear protection during service; but he has used hearing protection since being discharged.  He recalled that his ears rang during service and that ringing has continued to date.  He stated that when he went to work for the police department, they commented on his high tone hearing loss.  

Upon examination, Dr. E.S. noted a similar pattern of hearing loss in each ear, with the Veteran's hearing being slightly better in the right ear than left ear.  Dr. E.S. stated that it was fair to say that tinnitus began with the exposure to artillery noise during service where he was not allowed to use any type of ear protection.  He stated that "I suspect the high tone hearing loss has gotten worse as the years go by and could be attributable to some of his other noise exposure as well as the aging process."  His assessment was "TINNITUS SECONDARY TO BILATERAL ACOUSTIC TRAUMA HIGH TONE SENSORY NEURAL HEARING LOSS." [Emphasis in original].  Dr. E.S. added an addendum in which he clarified that he reviewed the claims file records (VBMS, 2/4/11).  

The Veteran underwent a VA examination in May 2011.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted the Veteran's exposure to excessive in-service noise as described by the Veteran at his Board hearing.  The examiner further noted that after discharge from service, the Veteran served in the Wichita Falls Police Department as a police officer and patrol officer from November 1967 to August 1971.  The Veteran reported that hearing protective devices were mandatory when you went through that law enforcement school.  He left because of the low salary; and he took a job as an insurance agent from 1971 to 1976.  He worked for the fire department for a year (1976-1977).  He was an assistant sales manager from 1977 to 1980.  He worked in pest control from 1980 to 1987.  He worked as a security officer from 1987 to 1994; but there were no weapons involved in that job.  He worked as a prison correctional officer from 1995 to 2005.  He had to qualify with 38 mm rifles and 223 caliber AR-15 rifles; but he used hearing protection when using these weapons.  He retired in June 2005; but then worked again as a security officer from January 2006 to June 2006 before retiring again.  The Veteran was not sure when hearing loss and tinnitus began; but he remembers being tested (he believes in 1995) and hearing loss was identified.  

Upon examination, the Veteran had moderately severe sensorineural hearing loss from 1500 to 8000 hertz in the right ear, with pure-tone thresholds as high as 70dB at 2000 Hertz.  He also had severe to moderately severe sensorineural hearing loss from 1500 to 8000 hertz in the left ear, with pure-tone thresholds 70dB at 2000 Hertz.  His word recognition scores under the Maryland CNC test were 80 percent for the right ear and 72 percent for the left ear.  

The examiner found that it was less likely than not that the current hearing loss is secondary to acoustic trauma in the military.  He noted that the Veteran had normal hearing upon entering service and upon discharge from service, with no significant threshold shift.  He also noted that the Veteran worked for the police department where he had to fire numerous weapons.  

The Veteran underwent another VA examination in May 2012.  The examiner reviewed the claims file in conjunction with the examination.  Upon examination, she noted sensorineural hearing loss in both ears.  She opined that it was less likely than not that the Veteran's hearing loss was caused by military service.  Her rationale was that the Veteran's hearing was normal upon separation from service, without a significant change in thresholds from his entrance examination. 

In November 2012, the Veteran submitted a treatment report from Dr. J.G.  Upon examination, the Veteran was found to have sensorineural hearing loss in the moderate severe range in the mid to high frequencies (1500-8000 hertz) bilaterally.  Dr. J.G. suspected that the hearing loss is "related to [the Veteran's] noise exposure from heavy weapons during his military service.  He wore no hearing protection at the time.  He left service in 1967 with an exit hearing evaluation at that time reported as normal but evaluating only frequencies up to 4000 [hertz].  I expect that OAE [Otoacoustic emissions] testing were it available at the time would have showed some outer hair cell damage preceding the onset of documented losses on the audiometric testing."   

The Veteran submitted an April 2016 correspondence from S.S. of the Family Hearing Center.  A hearing test at the facility confirmed moderate to severe bilateral sensorineural hearing loss from 1500 to 8000 hertz.  S.S. stated that it was his opinion that the Veteran's hearing loss was the result of "long-term exposure to intense acoustic trauma and not due to common presbycusis."  

Analysis

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board notes that the evidence shows that the Veteran has satisfied the first two elements of service connection.  Multiple VA and private examinations have shown hearing loss as defined by 38 C.F.R. § 3.385.  Additionally, the Veteran's exposure to excessive noise is not in question.  He has provided credible testimony that has been substantiated by photographs and the Veteran's service personnel records.  The Board notes that the Veteran has already been service connected for tinnitus due to the exposure to excessive noise in service.

The crux of this case turns on whether the Veteran's current hearing loss began during service or was caused by the excessive noise to which he was exposed during service.  

The Board notes that three private opinions link the Veteran's current hearing loss to service, while two VA examiners found it less likely than not that such a nexus exists.  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-49 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Board notes that the VA examiners based their opinions on the fact that the Veteran's hearing was normal upon separation from service.  The examiners also stated that there was no significant threshold shift during service.  The Board notes that there does appear to be a significant threshold shift (from -5 to +20) in the left ear at 2000 hertz.  [This would be true with or without a conversion of the 1967 separation audio results from ASA to ISO standards.]  Moreover, the examiners failed to note the Veteran's credible testimony that after firing some of the weapons in service, that he would lose his hearing for most of the rest of the day.  Finally, the examiners noted the Veteran's post-service noise exposure as a police officer.  However, the Veteran stated that he wore hearing protection when exposed to excessive noise post service.  The Board finds the Veteran's statements to be credible in this regard as they have been consistent.  The Board also notes that from the Veteran's testimony and the photographs he has provided, it does appear that the post-service noise exposure would not compare with the heavy weapons used in service.  For these reasons, the Board does not find adequate reasons and bases to find the VA examiners' opinions more probative than that of the private physicians.   

The Board recognizes that the August 2010 opinion of Dr. E.S. is speculative in that he stated "I suspect..."  The Board also acknowledges that S.S. of the Family Hearing Center attributed the Veteran's hearing loss to a long history of noise exposure; and that this could mean that the hearing loss is at least in part due to post service noise exposure.  However, that "long history" would include the Veteran's in-service history of exposure to excessive noise; and therefore, his hearing loss would be, at least in part, due to service.  

In short, the Board finds that the relevant medical and lay evidence regarding the material issue of nexus to service is in relative equipoise.  As such, service connection for bilateral hearing loss is warranted.


ORDER

Service connection for hearing loss is granted.  



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


